                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4        RACHEL LEPKOWSKI,                               Case No. 19-cv-04598-YGR
                                                         Plaintiff,
                                   5
                                                                                            ORDER GRANTING DEFENDANTS’ MOTION
                                                   v.                                       TO DISMISS PLAINTIFF’S FIRST AMENDED
                                   6
                                                                                            CLASS ACTION COMPLAINT
                                   7        CAMELBAK PRODUCTS, LLC, ET AL.,
                                                                                            Re: Dkt. No. 18
                                                         Defendants.
                                   8

                                   9            Plaintiff Rachel Lepkowski brings this action against defendants CamelBak Products, LLC

                                  10   and CamelBak International LLC (collectively, “CamelBak”). Lepkowski brings an amended

                                  11   class action complaint concerning all CamelBak eddy water bottles, and alleges violations of

                                  12   various consumer protection laws as to the bottles’ “spill-proof” claims. (Dkt. No. 16 at 2.)
Northern District of California
 United States District Court




                                  13   Specifically, Lepkowski brings nine claims including: (i) violation of the Magnuson-Moss

                                  14   Warranty Act, 15 U.S.C. § 2301; (ii) breach of express warranty; (iii) breach of the warranty of

                                  15   merchantability; (iv) unjust enrichment; (v) violation of California’s Legal Remedies Act

                                  16   (“CLRA”), Cal. Civil Code §§ 1750, et seq.; (vi) violation of California’s Unfair Competition Law

                                  17   (“UCL”), Cal. Bus. & Prof. Code §§ 172000, et seq.; (vii) violation of California’s False

                                  18   Advertising Law (“FAL”), Cal. Bus. & Prof. Code §§ 17500, et seq., (viii) negligent

                                  19   misrepresentation; and (ix) fraud.

                                  20            Now before the Court is CamelBak’s motion to dismiss Lepkowski’s first amended class

                                  21   action complaint. Having carefully reviewed the pleadings, the papers submitted on each motion,

                                  22   the parties’ oral arguments at the hearing held on December 10, 2019, and for the reasons set forth

                                  23   more fully below, the Court concludes that the Lepkowski lacks Article III standing to pursue the

                                  24   claims in this matter. Accordingly, the Court GRANTS CamelBak’s motion to dismiss

                                  25   Lepkowski’s first amended class action complaint.

                                  26   I.       RELEVANT BACKGROUND
                                  27            The Court limits the following summary to the facts relevant in deciding the disposition of

                                  28   this motion.
                                   1           On May 16, 2019, counsel for CamelBak, Todd Maiden, sent a letter in response to a prior

                                   2   letter sent by Lepkowski on April 18, 2019. (Dkt. No. 18-1 at 13-14 (Maiden Decl., Ex. B).) In

                                   3   this letter, Maiden writes that CamelBak has “unconditionally sent Ms. Lepkowski . . . a new 25

                                   4   ounce Camelbak Eddy Water Bottle as a free replacement for Ms. Lepkowski’s Water Bottle

                                   5   (attached).” (Id.) Further, “also enclosed with th[e] letter [was] an unconditional refund check

                                   6   made payable to Ms. Lepkowski in the amount of $20.00, which [was] intended to be more than

                                   7   she paid for her water bottle at Sports Basement,” and which estimate was based on a webpage

                                   8   showing a price of $14.00 for the product, and adding an additional $6.00 to conservatively cover

                                   9   additional sales tax or price variation. (Id.; see also Dkt. No. 18-1 at 15 (check), 16 (shipping

                                  10   label).)1

                                  11           On August 5, 2019, counsel for Lepkowski, Neal Deckant, responded stating that he

                                  12   “discussed [CamelBak’s] settlement offer with Ms. Lepkowski and she has decided to reject it.”
Northern District of California
 United States District Court




                                  13   (Dkt. No. 18-1 at 18 (Maiden Decl., Ex. C).) Deckant indicated that he would be returning the 25

                                  14   ounce CamelBak Eddy water bottle and the $20.00 check, and that a complaint would be filed.

                                  15           On August 22, 2019, Maiden reiterated that the replacement bottle and the $20.00 check

                                  16   were sent “unconditionally to Ms. Lepkowski.” (Dkt. No. 18-1 at 20 (Maiden Decl., Ex. D).)

                                  17   Maiden’s letter stated that “[n]o settlement offer was ever made to Ms. Lepkowski and CamelBak

                                  18   has requested no agreement of any kind or any consideration from Ms. Lepkowski.” (Id.) The

                                  19   check and water bottle were sent back to Lepkowski and Maiden indicated that Lepkowski was

                                  20   “free to enjoy them or do whatever she wants with them if she does not want to keep them

                                  21   herself.” (Id.; see also id. at 21-22 (check and shipping label).)

                                  22           On August 8, 2019, Lepkowski commenced this lawsuit by filing her initial class action

                                  23   complaint. (Dkt. No. 1.) The operative first amended class action complaint was filed on October

                                  24   21, 2019. (Dkt. No. 16.) CamelBak moved to dismiss this operative complaint on November 4,

                                  25

                                  26           1
                                                 While some of the letter’s language may have suggested a conditional offer to resolve
                                  27   the parties’ dispute, (see Dkt. No. 18-1 (“Confidential – Settlement Communication”)) the Court
                                       finds, based on the substance of the letter, that CamelBak’s unrestricted delivery of the check and
                                  28   eddy water bottle to Lepkowski were in fact unconditional payments.

                                                                                         2
                                   1   2019. (Dkt. No. 18.)

                                   2   II.    LEGAL STANDARDS
                                   3          Rule 12(b)(1) provides that an action may be dismissed for lack of subject matter

                                   4   jurisdiction. Federal courts are of “limited jurisdiction” and plaintiff bears the burden to prove the

                                   5   requisite federal subject matter jurisdiction. Kokkonen v. Guardian Life Ins. Of Am., 511 U.S.

                                   6   375, 377 (1994). A challenge pursuant to Rule 12(b)(1) may be facial or factual. See White v.

                                   7   Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). A facial 12(b)(1) motion involves an inquiry confined

                                   8   to the allegations in the complaint, whereas a factual 12(b)(1) motion permits the court to look

                                   9   beyond the complaint to extrinsic evidence. Wolfe v. Strankman, 392 F.3d 358, 362 (9th

                                  10   Cir.2004). Thus, in a factual 12(b)(1) motion, the Court may consider evidence outside the

                                  11   complaint to resolve factual disputes in the process of determining the existence of subject matter

                                  12   jurisdiction. McCarthy v. United States, 850 F.2d 558, 560 (9th Cir. 1988). Courts consequently
Northern District of California
 United States District Court




                                  13   need not presume the truthfulness of a plaintiff’s allegations in such instances. Safe Air for

                                  14   Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004) (citing White v. Lee, 227 F.3d 1214, 1242

                                  15   (9th Cir. 2000)).

                                  16   III.   MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED CLASS ACTION
                                              COMPLAINT
                                  17
                                              CamelBak moves to dismiss Lepkowski’s complaint under Rules 12(b)(1) and (b)(6).
                                  18
                                       Because the Court concludes that Lepkowski lacks standing under Rule 12(b)(1), the Court limits
                                  19
                                       its discussion and analysis to Rule 12(b)(1), and declines to address CamelBak’s remaining
                                  20
                                       arguments under Rule 12(b)(6).
                                  21
                                              Article III of the United States Constitution provides that federal courts may only
                                  22
                                       adjudicate “cases” and “controversies.” U.S. Const. art. III, § 2. The constitutional standing
                                  23
                                       inquiry “focuses on whether the plaintiff is the proper party to bring this suit.” Raines v. Byrd,
                                  24
                                       521 U.S. 811, 818 (1997). To establish standing under Article III, “[t]he plaintiff must have (1)
                                  25
                                       suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant,
                                  26
                                       and (3) that is likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins,–––
                                  27
                                       U.S. ––––, 136 S.Ct. 1540, 1547, 194 L.Ed.2d 635 (2016), citing Lujan v. Defenders of
                                  28
                                                                                          3
                                   1   Wildlife, 504 U.S. 555, 560-561, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992). In multi-count actions,

                                   2   standing is analyzed on a claim-by-claim basis. Allen v. Wright, 468 U.S. 737, 752 (1984).

                                   3          Camelback contends that Lepkowski has not alleged a concrete injury. The Court agrees.

                                   4   Here, Lepkowski was fully compensated both the monetary value of the CamelBak eddy water

                                   5   bottle as well as further sent a replacement water bottle prior to the initiation of any lawsuit. In

                                   6   such circumstances, courts have routinely found that similarly situated plaintiffs lack standing to

                                   7   pursue monetary claims. See Luman v. Thiesmann, 647 Fed.Appx. 804, 806-07 (9th Cir. 2016)

                                   8   (“[Individual] filed his complaint two months after he received a monetary refund from

                                   9   [company], and therefore no longer met the injury-in-fact requirement for standing at the time he

                                  10   filed his complaint. . . . Though the district court dismissed [individual’s] claims as moot,

                                  11   [individual] never had standing to pursue monetary relief in the first place.”); Becker v. Skype Inc.,

                                  12   Case No. 5:12-cv-06477-EJD, 2014 WL 556697, at *2 (N.D. Cal. Feb. 10, 2014) (dismissing
Northern District of California
 United States District Court




                                  13   claims where plaintiff received a full refund prior to filing lawsuit); Epstein v. JPMorgan Chase &

                                  14   Co, No. 13 Civ. 4744 (KPF), 2014 WL 1133567, at *5 (S.D.N.Y. Mar. 21, 2014) (“That Plaintiff

                                  15   received the Refund Check demonstrates the absence of any ‘actual’ injury on which Plaintiff’s

                                  16   standing could be established.”); Demmler v. ACH Food Cos., Inc., No. 1:15-cv-13556-LTS, at

                                  17   p. 3-4 (D. Mass. June 9, 2016) (holding court lacked subject matter jurisdiction where court could

                                  18   not offer “individually any more relief on his underlying claim than [defendant] provided when it

                                  19   tendered the $75 check”).

                                  20          Furthermore, to the extent that Lepkowski argues she did not accept CamelBak’s offer as

                                  21   she has maintained both $20 and the replacement bottle in escrow, courts have routinely rejected

                                  22   similar arguments. See Epstein, 2014 WL 1133567 at *7 (“The Court cannot accept Plaintiff’s

                                  23   contention that by neither requesting nor cashing the Refund Check, he has somehow created

                                  24   standing. To do so would not only render hollow the injury-in-fact requirement, but would also

                                  25   engender a disincentive among potential litigants to attempt legitimately to resolve disputes

                                  26   without judicial intervention.”); Demmler, No. 1:15-cv-13556-LTS, at p. 8 (“[Plaintiff’s] refusal to

                                  27   accept the $75 is immaterial. The question under Article III is whether a live case or controversy

                                  28   exists, and the mere fact that [plaintiff] did not accept unconditionally-provided remediation does
                                                                                          4
                                   1   not extend the life of the dispute.”).

                                   2           Lepkowski’s cited authority do not persuade otherwise as they focus on defendant’s

                                   3   settlement offers made during the pendency of a lawsuit. There, the offer does not moot the

                                   4   claims at issue. See Craftwood II, Inc. v. Tomy Intern., Inc., No. SA CV 12-1710 DOC (ANx),

                                   5   2013 WL 3756485, at *1, 3-4 (C.D. Cal. July 15, 2013) (settlement offer more than one year after

                                   6   plaintiff filed suit did not moot case); Jenkins v. Pech, 301 F.R.D. 401, 403, 407-08 (D. Neb.

                                   7   2014) (Rule 68 offer of judgment tendered prior to class certification did not render case moot);

                                   8   Family Medicine Pharmacy, LLC v. Perfumania Holdings, Inc., Case No. 15-0563-WS-C, 2016

                                   9   WL 3676601, at *6 (S.D. Ala. July 5, 2016) (Rule 68 offer of judgment could not “derail a class

                                  10   action at its inception”); Ung v. Universal Acceptance Corp., 190 F. Supp. 3d 855, 856, 863-64

                                  11   (D. Minn. 2016) (settlement check tendered shortly before class certification motion did not moot

                                  12   individual or class claims); Diaz v. First Am. Home Buyers Protection Corp., 732 F.3d 948, 954-
Northern District of California
 United States District Court




                                  13   55 (9th Cir. 2013) (offer of judgment after failed motion for class certification did not moot

                                  14   remaining individual claims). Here, Lepkowski was made whole prior to any lawsuit. Therefore,

                                  15   these cases of offers made during the lawsuit are inapposite.

                                  16           Moreover, the Court concludes that Lepkowski has not appropriately alleged sufficient

                                  17   facts to demonstrate the availability of injunctive relief. To establish standing on this basis, a

                                  18   plaintiff must demonstrate that she is “realistically threatened by a repetition of the

                                  19   violation.” Gest v. Bradbury, 443 F.3d 1177, 1181 (9th Cir. 2006). In consumer actions such as

                                  20   this, “[i]n some cases, the threat of future harm may the consumer’s plausible allegations that she

                                  21   will be unable to rely on the product’s advertising or labeling in the future, and so will not

                                  22   purchase the product although she would like to.” Davidson v. Kimberly-Clark Corp., 889 F.3d

                                  23   956, 969-70 (9th Cir. 2018). “In other cases, the threat of future harm may be the consumer’s

                                  24   plausible allegations that she might purchase the product in the future, despite the fact it was once

                                  25   marred by false advertising or labeling, as she may reasonably, but incorrectly, assume the product

                                  26   was improved.” Id. at 970.

                                  27           Lepkowski concedes—repeatedly—that she would not have purchased her water bottle if

                                  28   she had known that it was not, in fact, “spill-proof.” (Dkt. No. 16 at ¶¶ 4, 44 49, 63, 71, 81, 88.)
                                                                                          5
                                   1   Numerous courts faced with similar allegations and facts have held that absent a plausible

                                   2   allegation suggesting that a plaintiff intends to purchase the products in the future, they cannot

                                   3   establish the requisite likelihood of future injury needed to have standing to pursue injunctive

                                   4   relief. See Luman, 647 Fed. App’x at 807 (“To maintain standing, Plaintiffs must show a sufficient

                                   5   likelihood that they will be injured by NAC again in a similar way and that the future injury can be

                                   6   redressed by injunctive relief. . . . Because Plaintiffs do not allege that they intend to purchase

                                   7   SBP in the future, they cannot demonstrate a likelihood of future injury.”); Lanovaz v. Twinings N.

                                   8   Am., Inc., Case No. 12-cv-02646-RMW, 2016 WL 4585819, at *4-5 (N.D. Cal. Sept. 2, 2016);

                                   9   Rahman v. Mott’s LLP, Case No. CV 13-3482 SI, 2014 WL 325241, at *10 (N.D. Cal. Jan. 29,

                                  10   2014); see also Delarosa v. Boiron, Inc., No. SACV 10-1569-JST, 2012 WL 8716658, at *4 (C.D.

                                  11   Cal. Dec. 28, 2012); Mason v. Nature’s Innovation, Inc., No. 12cv3019 BTM (DHB), 2013 WL

                                  12   1969957, at *2-5 (S.D. Cal. May 13, 2013). Thus, the Court concludes Lepkowski lacks standing
Northern District of California
 United States District Court




                                  13   to bring claims for injunctive relief.

                                  14           Accordingly, the Court concludes that Lepkowski lacks standing to bring claims for

                                  15   monetary and injunctive relief, and that CamelBak’s motion to dismiss is appropriately granted.

                                  16   IV.     CONCLUSION
                                  17           For the foregoing reasons, the Court GRANTS CamelBak’s motion to dismiss Lepkowski’s

                                  18   first amended class action complaint. In light of this analysis, the Court does not believe that

                                  19   amendment to the complaint is possible. However, in light of plaintiff’s request, leave to amend is

                                  20   GRANTED as long as such amendment can be made consistent with Rule 11. To the extent

                                  21   plaintiff decides to file an amended complaint, the same shall be filed no later than January 17,

                                  22   2020. Failure to do so will result in a sua sponte dismissal with prejudice effective January 21,

                                  23   2020.

                                  24           This Order terminates Docket Number 18.

                                  25           IT IS SO ORDERED.

                                  26   Dated: December 12, 2019

                                  27
                                                                                                         YVONNE GONZALEZ ROGERS
                                  28                                                                    UNITED STATES DISTRICT JUDGE
                                                                                          6
